Jacob Markowitz, J.
In view of the decision I am about to render, there is no need to pass on the preliminary motions. This matter is being disposed of on a motion to dismiss the complaint after the plaintiff has rested.
The plaintiff appeared in his own behalf and as executive secretary and manager of an independent group of grocers located in the city of New York, and claims that the defendants, the City of New York, Robert F. Wagner, as Mayor of the City of New York, and Bernard J. Gilroy, as commissioner of the department of buildings of the City of New York, have failed to direct the compliance with the zoning laws in the city of New York to the extent that they have allowed and permitted the installation of machines which dispense milk in bottles or containers in various buildings in the city of New York.
Plaintiff further contends that all of these buildings are of a residential nature and are in areas which have been zoned exclusively for residential purposes.
The plaintiff contends that this method of operation will cause irreparable damage and possible economic extinction of his group.
I find that the inclusion of a milk-dispensing machine in an apartment house for the convenience of its tenants is not a violation of the zoning regulations affecting residential areas.
Changes in the method of doing business, at times, create regrettable economic problems to the business community, but this is not sufficient reason to grant the relief requested.
The plaintiff has failed to satisfy this court that the defendants have, in any manner, violated any obligation or duty on their part to be performed.
Under all the circumstances, the motion to dismiss the complaint is granted, with exception to the plaintiff.